                                         Case 3:18-cv-05469-MMC Document 111 Filed 09/17/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANNA-STINA KAMLAN, et al.,                    Case No. 18-cv-05469-MMC
                                  8                    Plaintiffs,
                                                                                       ORDER GRANTING DEFENDANTS’
                                  9               v.                                   MOTIONS TO COMPEL
                                                                                       ARBITRATION; STAYING CLAIMS
                                  10     DAVID MARSHALL, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the following: (1) defendants David Marshall and Marshall

                                  14   Wealth Management Group’s (“Marshall Defendants”) “Motion to Compel FINRA

                                  15   Arbitration and Dismiss (or, in the Alternative, Stay) Case,” filed August 21, 2020, and (2)

                                  16   defendant Robert Jamison’s (“Jamison”) “Joinder to David Marshall and Marshall Wealth

                                  17   Management Group’s Motion to Compel Arbitration,” filed September 1, 2020.1 No

                                  18   opposition to either motion has been filed.
                                  19          Having read and considered the papers filed in support of the motions, the Court

                                  20   deems both matters suitable for decision on the moving papers, hereby VACATES the

                                  21   hearing scheduled for September 25, 2020, and finds plaintiffs entered into, with each of

                                  22   the moving defendants, a valid arbitration agreement encompassing the claims alleged

                                  23

                                  24          1
                                                 By said “Joinder,” Jamison seeks to (1) join the Marshall Defendants’ above-
                                  25   referenced motion to compel arbitration, and (2) compel arbitration of plaintiffs’ claims
                                       against him. The arbitration agreement between Jamison and plaintiffs, however, is
                                  26   contained in a contract separate from that on which the Marshall Defendants rely. (See
                                       Joinder at 2:21-22 (stating, “[t]he Arbitration Agreement between Plaintiffs and Jamison is
                                  27   identical to the arbitration agreements at issue in the Marshall Defendants’ motion”).)
                                       Accordingly, the Court treats Jamison’s “Joinder” as a separate motion to compel
                                  28   arbitration.
                                         Case 3:18-cv-05469-MMC Document 111 Filed 09/17/20 Page 2 of 2




                                  1    against them in the above-titled action.

                                  2           Accordingly, the motions to compel FINRA arbitration are hereby GRANTED, and

                                  3    plaintiffs’ claims against the moving defendants are hereby STAYED pending completion

                                  4    of arbitration proceedings.

                                  5

                                  6           IT IS SO ORDERED.

                                  7

                                  8    Dated: September 17, 2020
                                                                                           MAXINE M. CHESNEY
                                  9                                                        United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
